Citation Nr: 0024601	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to 
September 1966, including approximately one year of service 
in Vietnam.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Newark, New Jersey RO.

The Board notes that the veteran also filed a claim for 
service connection for a heart disorder in April 1997.  This 
claim was denied by the RO and the veteran was issued a 
statement of the case; however, the veteran never responded 
with a substantive appeal.  In an October 1997 VA Form 9 
submitted for the issue of a lung disorder, the veteran 
stated that he "[n]ever claimed heart condition from 
exposure to Agent Orange."  In addition, the veteran's 
representative did not address the issue of a heart disorder 
in a June 1999 VA Form 646 or in an August 2000 informal 
hearing presentation.  Therefore, the claim for service 
connection for a heart disorder was never developed for 
appeal.  The Board, therefore, limits its consideration to 
the issue of entitlement to service connection for a lung 
disorder.


FINDINGS OF FACT

1.  The veteran's claim that he has a lung disorder related 
to military service is accompanied by medical evidence to 
support that allegation.

2.  The claim for entitlement to service connection for a 
lung disorder is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for a lung 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran was treated for 
pneumonia of the right lower lobe in September 1965.  This 
diagnosis was later revised to bronchopneumonia, organism 
undetermined, with malaria.  It was noted that the veteran 
had prompt resolution of his pulmonary symptoms and was 
"well subjectively, clinically, and radiologically" as of 
October 1965.  The May 1966 special examination report and a 
June 1966 chest x-ray are negative for complaints or findings 
related to a lung disorder.  The veteran was discharged in 
September 1966.

An April 1967 VA examination report notes no complaints or 
findings of a lung disorder.  X-rays revealed that the lungs 
were within normal limits.

October 1976 hospitalization records from Elizabeth General 
Hospital note that the veteran was treated for a disability 
not herein at issue.  No complaints or findings of a lung 
disorder were noted.  Chest x-rays revealed clear lung fields 
and no active disease.

A February 1977 VA hospitalization report notes no complaints 
or findings of a lung disorder.

In April 1997, the veteran submitted a claim for service 
connection for a lung disorder.  He maintained that his 
currently diagnosed lung disorder was incurred as a result of 
exposure to Agent Orange during service.  In support of his 
claim, the veteran submitted a statement from his private 
physician.  This physician stated that the veteran recently 
had a bronchoscopy.  Impression included 20 percent 
pneumothorax on the right with no identifiable infiltrates.

The veteran also submitted treatment records from Elizabeth 
General Medical Center dated in February 1997.  An operative 
report notes that the veteran underwent a lung biopsy for a 
mass in the right middle lobe.  Surgical pathology reports 
note that lung tissue from the mass was negative for 
malignancy.  Smears revealed inflammation and fibrosis; there 
was no evidence of neoplasm.  Changes were noted to be 
consistent with bronchiolitis obliterans organizing 
pneumonia.

In a September 1997 letter, the veteran's private physician, 
Carlos Remolina, M.D., stated that the veteran 

had a pulmonary nodule requiring excision 
due to the possibility of malignancy.  At 
thorectomy [sic], he was found to have 
bronchiolitis obliterans.  This entity is 
known to have many causes.  The [veteran] 
was exposed to chemicals while in the 
service.  That has to be considered the 
cause of his illness unless proven 
otherwise.

A September 1998 VA special respiratory diseases examination 
report notes the veteran's history of bronchopneumonia during 
service and a lung biopsy in 1997.  It was noted that the 
lung biopsy was not malignant, but did reveal some 
hypoblastic tissue.  The veteran complained of some shortness 
of breath after walking two blocks and climbing stairs.  He 
also complained of occasional cough with expectoration.  He 
denied hemoptysis, weight loss, or problems sleeping.  The 
veteran indicated that he quit smoking in approximately 1996.  
Upon examination, the chest was emphysematous in shape.  The 
lungs were clear to auscultation and percussion; no rales or 
rhonchi were heard.  Pulmonary function tests revealed mild 
obstruction.  Chest x-ray revealed a vague density in the 
region of the anterior aspect of the right fifth rib; the 
lungs were otherwise clear bilaterally.  Diagnoses included 
emphysema and status post surgery for a benign mass in the 
right middle lobe.  The examiner stated:

the pneumonia which the veteran had in 
October 1965, is less likely to be 
related to the present mass which the 
[veteran] had in his right middle lobe.  
The veteran also used to be a smoker 
which he stopped two years ago.  So, that 
could also contribute to his lung 
condition.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a lung disorder of the right toes.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or " possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As explained 
below, the Board finds that the appellant's claim for service 
connection for a lung disorder is well grounded.

In this case, the veteran's report that he was exposed to 
Agent Orange in service is acceptable for the purpose of 
ascertaining whether the claim is well grounded.  
Furthermore, there is competent medical evidence that the 
veteran has a lung disorder at present, and also the 
statement from Dr. Remolina constitutes competent medical 
evidence that this disability is related to military service.  
In view of this evidence, it may at least be said that the 
veteran has presented a plausible claim for service 
connection.  Accordingly, the Board concludes that the 
veteran's claim for service connection is well grounded.  
Caluza, supra.  However, for the reasons set forth in the 
remand below, additional development is warranted in 
compliance with VA's duty to assist the veteran with this 
well-grounded claim.  38 U.S.C.A. § 5107(a) (1999). 


ORDER

The claim of entitlement to service connection for a lung 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
lung disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Initially, the RO should attempt to ascertain whether the 
veteran was exposed to herbicide agents in Vietnam.  The 
veteran's DD Form 214 shows that he served in the Marine 
Corps and his military occupational specialty was listed as a 
rifleman.  The veteran had approximately one year of service 
in Vietnam and was awarded a Vietnam Service Medal.  The 
Board notes that the veteran's complete service personnel 
records are not within the claims file.  These records should 
be obtained to determine the veteran's dates of assignment in 
Vietnam, his units of assignment in Vietnam and his specific 
locations of duty in Vietnam.

The RO should then determine whether any of the areas in 
which the veteran served were areas wherein herbicide agents 
were sprayed.  All available information regarding the 
veteran's location in Vietnam, including the veteran's 
service records, should be provided to the United States 
Armed Services Center for Research of Unit Records for 
verification of exposure to herbicide agents.  A map 
regarding the areas where herbicide agents were sprayed 
should be associated with the file.

Following such development, the RO should determine whether 
further medical development of the record is appropriate.  
The case is consequently REMANDED for the following action:

1.  The RO should request from the 
National Personnel Records Center a 
complete copy of the veteran's service 
personnel records.  These records should 
be reviewed to determine the veteran's 
dates of assignment in Vietnam, his units 
of assignment in Vietnam, and if 
possible, his specific locations of duty 
in Vietnam.

2.  The RO should forward a summary of 
the information obtained from the veteran 
and the information within his service 
personnel records, to the United States 
Armed Services Center for Research of 
Unit Records, 7798 Cissna Road, 
Springfield, Virginia, 22150.  The 
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged exposure to 
herbicide agents, indicating whether the 
areas in which the veteran was assigned 
were subject to herbicide agents, and if 
possible, the nature and extent of such 
exposure.  A map of the areas of Vietnam 
sprayed with herbicide agents should be 
associated with the claims file.  If the 
USASCRUR suggests additional avenues of 
research, this should be accomplished.

3.  If the evidence from the USASCRUR 
confirms that the veteran was exposed to 
herbicide agents during his service in 
Vietnam, the RO should schedule him for a 
VA examination by a specialist in 
pulmonary disorders to determine the 
nature and etiology of any currently 
diagnosed lung disorder.  The claims 
folder and a copy of this Remand must be 
made available to the pulmonary 
specialist for review prior to conducting 
the examination.  All indicated tests 
must be accomplished.  The pulmonary 
specialist should render an opinion for 
the record as to whether it is at least 
as likely as not that any lung disorder 
found to be present is related to 
exposure to herbicide agents during 
service.  The opinion should be supported 
by reference to pertinent evidence in the 
claims file.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

